            Case 1:20-cr-00369-SAG Document 54 Filed 12/29/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         *
                                                 *
       v.                                        *            Criminal No. SAG-20-0369
                                                 *
                                                 *
AKOLADE OJO                                      *
                                              *******

                               MEMORANDUM AND ORDER

       On October 27, 2020, a grand jury returned an indictment against Akolade Ojo and others

for wire fraud and conspiracy to commit wire fraud . ECF 1. Currently pending is Ojo’s Motion

for Review and Reconsideration of an order of detention (“the Motion”), ECF 40, which appeals

the detention order issued by United States Magistrate Judge Thomas M. DiGirolamo on

November 13, 2020, ECF 30. This Court has reviewed the briefing and exhibits submitted by the

parties, ECF 40, 43, 45, along with the pre-trial services report and supplements, and has listened

to the full recording of the lengthy detention hearing before Judge DiGirolamo. No further hearing

is necessary to resolve this Motion. See Loc. R. 105.6 (D. Md. 2018); see also United States v.

Martin, Crim. No. PWG-19-140, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020) (finding “ample

authority for the conclusion that the Court may decide the [appeal of detention] on the filings . . .

as opposed to a hearing.”). For the reasons that follow, Ojo’s Motion will be denied.

I.     Standard of Review

       Pretrial detention and release are governed by the Bail Reform Act (“BRA”), 18 U.S.C.

§§ 3141, et seq. The government is permitted to seek pretrial detention of a defendant who poses

a serious risk of flight. Id. § 3142(f)(2(A).     The BRA instructs the Court to seek “the least

restrictive further condition or conditions, that such judicial officer determines will reasonably

assure the appearance of the person as required and the safety of any other person and the
          Case 1:20-cr-00369-SAG Document 54 Filed 12/29/20 Page 2 of 4



community.” Id. § 3142(c)(1)(B). However, if the Court finds after the hearing that “no condition

or combination of conditions will reasonably assure the appearance of the person as required and

the safety of any other person and the community,” the court “shall order the detention of the

person before trial.” Id. § 3142(e)(1). Where, as here, a detention ruling is based on a defendant’s

risk of nonappearance, the Court must make the detention finding by a preponderance of the

evidence. United States v. Stewart, 19 F. App’x 46, 48 (4th Cir. 2001) (per curiam) (“With regard

to the risk of flight as a basis for detention, the government must prove by a preponderance of the

evidence that no combination of conditions will reasonably assure the defendant's presence at

future court proceedings. ) (citing United States v. Hazime, 762 F.2d 34, 37 (6th Cir. 1985); see

also United States v. Medina, 775 F.2d 1398, 1402 (11th Cir. 1985)).

       The BRA permits a defendant who is ordered detained by a magistrate judge to “file, with

the court having original jurisdiction over the offense, a motion for revocation or amendment of

the order,” which “shall be determined promptly.” Id. § 3145(b). The district judge must review

the detention issue de novo “and must make an independent determination of the proper pretrial

detention or conditions of release.” Stewart, 19 F. App’x at 48.

II.    Analysis

       Ojo asks this Court to review Judge DiGirolamo’s order of detention, and this Court will

therefore engage in a de novo review of his determinations. After review of the relevant factors,

this Court finds by a preponderance of the evidence that no condition or combination of conditions

of release would reasonably assure Ojo’s appearance in Court.

       Ojo has extensive ties to Nigeria, has bank accounts in that country, and is alleged to have

participated in an extensive fraud scheme involving the use of false identification information,

including false passports. The evidence of Ojo’s participation in the scheme is extremely strong,




                                                 2
          Case 1:20-cr-00369-SAG Document 54 Filed 12/29/20 Page 3 of 4



including a series of WhatsApp messages clearly illustrating his role. The fraud offenses charged

in the indictment involve more than a half-million dollars in illicit proceeds, and most of those

funds have not been located, meaning that they could be available for Ojo’s use if he absconds.

Ojo is facing a lengthy federal sentence, providing a powerful incentive to flee. Most importantly,

based on the information provided by the Government at the detention hearing, it appears that Ojo

provided false information to immigration authorities and to Pretrial Services about his residence

and his marital status. He was unable to provide contact information for the woman he identified

as his spouse, and he appears to reside with another woman, who was his proposed third-party

custodian at the hearing before Judge DiGirolamo.1 A lack of candor with those who would be

supervising his release conditions weighs heavily against his release.

       Accordingly, there is no condition or combination of conditions to reasonably assure Ojo’s

appearance in Court. Neither electronic monitoring nor the posting of property or a monetary bond

can guarantee a defendant’s appearance, particularly where the defendant has the apparent means

to flee, the connections with a foreign country to facilitate his flight, and the willingness to be

untruthful with the supervising agents.

       The Court also concludes that Ojo poses an ongoing economic danger to the community

as a result of the significant fraud scheme he furthered. The conduct Ojo engaged in is the type of

conduct that can be conducted in one’s home, and conditions of release prohibiting computer or

internet usage are notoriously difficult to enforce. Again, given Ojo’s lack of candor with Pretrial




1 In his submission on appeal, Ojo proposes an alternate third-party custodian, Assian Oppel.
ECF 40-1. Oppel’s information has not been submitted to PreTrial Services for vetting. However,
given the other factors discussed herein, the suitability of the custodian is not a determinative
factor.


                                                 3
          Case 1:20-cr-00369-SAG Document 54 Filed 12/29/20 Page 4 of 4



Services, he simply cannot be trusted to comply with such release conditions, and this Court is left

without adequate conditions to reasonably assure community safety.

       This Court recognizes the arguments Ojo has made about an enhanced risk of community

transmission of the COVID-19 virus within the detention facility, and about the difficulty he is

experiencing communicating with his defense counsel. Although the Court is cognizant of the

significant difficulties incarcerated defendants are experiencing during the pandemic, it is not at

liberty to disregard the statutory factors it is charged with weighing in determining the propriety

of Ojo’s release.    The Court has taken significant steps to ensure protection of the Sixth

Amendment rights of its pre-trial detainees, including working with the pre-trial detention facilities

on methods allowing virtual communications with counsel. Ojo, who is only thirty years of age,

cites no medical history or particular susceptibility to COVID complications that might warrant

his temporary release.

       CONCLUSION

       For the reasons stated herein, Ojo’s Motion for Review of Order of Detention, ECF 40, is

DENIED.



Dated: December 29, 2020                                                      /s/
                                                              Stephanie A. Gallagher
                                                              United States District Judge




                                                  4
